 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1320 
In the House of Representatives, U. S., 
 
May 5, 2010 
 
RESOLUTION 
Expressing support for the vigilance and prompt response of the citizens of New York City, the New York Police Department, the New York Police Department Bomb Squad, the Fire Department of New York, other first responders, the Federal Bureau of Investigation, United States Customs and Border Protection, the United States Attorney’s Office for the Southern District of New York, the Department of Homeland Security, the Department of Justice, the New York Joint Terrorism Task Force, the Bridgeport Police Department, Detective Bureau, Patrol Division, and other law enforcement agencies in Connecticut to the attempted terrorist attack in Times Square on May 1, 2010, their exceptional professionalism and investigative work following the attempted attack, and their consistent commitment to preparedness for and collective response to terrorism. 
 
 
Whereas on Saturday, May 1, 2010, an individual drove a vehicle loaded with explosive materials to Times Square in New York City and attempted to detonate a car bomb;  
Whereas on the same day, two alert citizens, Mr. Lance Orton and Mr. Duane Jackson, notified the New York Police Department about a suspicious vehicle that was parked on 45th Street in Times Square;  
Whereas on the same day, New York City Police Officer Wayne Rhatigan, while patrolling on horse, responded to the reports of a suspicious vehicle and acted swiftly with his colleagues in the New York Police Department and the Fire Department of New York to thwart the detonation of the car bomb;  
Whereas New York City first responders safely evacuated hundreds of people from Times Square and responded in a prompt and effective manner, as the result of extensive terrorism preparedness efforts that are supported, in part, by the Department of Homeland Security; and  
Whereas in response to the Times Square incident, the Transportation Security Administration has enhanced ongoing efforts to increase security on various transportation modes: Now, therefore, be it  
 
That the House of Representatives— 
(1)commends the actions of Mr. Lance Orton and Mr. Duane Jackson for promptly alerting appropriate authorities about the suspicious vehicle in Times Square on May 1, 2010;  
(2)urges all Americans to remain vigilant about potential terrorist or suspicious activity within their own communities and report such activity to the appropriate authorities;  
(3)recognizes the New York City Police Department, in particular Police Officer Wayne Rhatigan of Mounted Unit Troop B, the Fire Department of New York, the New York Police Department Bomb Squad, led by Lieutenant Mark Torre and other first responders, the Federal Bureau of Investigation, United States Customs and Border Protection, the United States Attorney’s Office for the Southern District of New York, the Department of Homeland Security, the Department of Justice, the New York Joint Terrorism Task Force, the Bridgeport Police Department, Detective Bureau, Patrol Division, and other law enforcement agencies in Connecticut for their consistent commitment to preparedness for and collective response to terrorism;  
(4)recognizes the exceptional professionalism and investigative work by the New York Police Department, the New York Police Department Bomb Squad, the Fire Department of New York, the Federal Bureau of Investigation, United States Customs and Border Protection, the United States Attorney’s Office for the Southern District of New York, the Department of Homeland Security, the Department of Justice, the New York Joint Terrorism Task Force, the Bridgeport Police Department, Detective Bureau, Patrol Division, and other law enforcement agencies in Connecticut in apprehending a suspect only 53 hours following the attempted bombing; and  
(5)urges all Federal agencies to continue to work with State, local, and tribal partners to bolster preparedness for and prevention of terrorism.  
 
Lorraine C. Miller,Clerk. 
